             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
              -vs-                        )         No. CR-18-305-C
                                          )
ELZIE WAYNE HOOKS, III,                   )
                                          )
                     Defendant.           )


                          FINAL ORDER OF FORFEITURE

       The Court has reviewed the United States’ Motion for a Final Order of Forfeiture

[Doc.59]. The Court finds:

       Pursuant to Title 18, United States Code, Section 924(d), Title 28, United States

Code, Section 2461(c) and Rule 32.2(b)(2), Federal Rules of Criminal Procedure, this

Court entered a Preliminary Order of Forfeiture based on defendant’s plea providing for

the forfeiture of defendant’s right, title and interest in the below-described property, and

the Court’s finding of requisite nexus between the property and the offense committed by

the defendant.

              1)     An F.I.E. Corporation Titan, .25 caliber pistol, bearing serial number
                     151516;

              2)     Seven (7) rounds of .25 AUTO caliber ammunition; and

              3)     Any and all ammunition and magazines not specifically listed.
       The Court’s Order further directed the United States to provide notice to any persons

known to assert an interest, as well as publishing notice stating the intent of the United

States to dispose of the property in accordance with the law, and further notifying all third

parties of their right to petition the Court within thirty (30) days for a hearing to adjudicate

the validity of their alleged legal interest in the property.

       Notice of this forfeiture and the requirements for filing a claim for the property was

published on the government’s website at www.forfeiture.gov for thirty (30) consecutive

days beginning on January 26, 2019 and ending on February 24, 2019, for at least 18 hours

per day. A copy of the Preliminary Order of Forfeiture was also provided to the following

parties:

               (a)     Elliott C. Crawford, attorney representing the defendant, by Notice of
                       Electronic Filing on January 25, 2019, [Doc.42]

               (b)     Elzie Wayne Hooks, III, defendant, c/o Grady County Jail, by
                       personal service via the USMS, on March 8, 2019, USM-285, Process
                       Receipt and Return form [Doc.43].

       It appears from the record that no third party made any claim to or declared any

interest in the above-described forfeited property as required by the ancillary provision of

21 U.S.C. § 853(n).      Therefore, any third-party interests are barred by failure of those

parties to file a petition.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right, title

and interest to the property described above is hereby condemned, forfeited and vested in




                                               2
the United States of America, free and clear of the claims of any person, including, Elzie

Wayne Hooks, III, and shall be disposed of according to law.

       That upon entry of this order, the United States Marshal’s Service and/or the Bureau

of Indian Affairs is directed to deliver the above-described property to the United States of

America for disposition according to law.

       IT IS FURTHER ORDERED that the United States District Court shall retain

jurisdiction in the case for the purposes of enforcing this Order.

       IT IS SO ORDERED this 6th day of September 2019.




                                              3
